Citation Nr: 0001593	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-07 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right ankle 
disability, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for left (minor) elbow 
disability, currently evaluated 20 percent disabling.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for hepatitis C.

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for renal failure.

5.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for nerve damage to the right 
arm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1980 to 
January 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) March 1998 rating decision 
which denied increased (compensable) ratings for the service-
connected right ankle and left elbow disabilities, and 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis C, renal failure, and nerve 
damage to the right arm.  By a rating decision in September 
1998, the evaluation of the service-connected right ankle 
disability was increased to 10 percent, and evaluation of the 
left elbow disability was increased to 20 percent.  In view 
of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claims remain 
in controversy where less than the maximum available benefit 
is awarded.

Also on appeal before the Board was March 1998 RO decision 
denying the veteran's claim of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for left 
knee disability.  By a rating decision in September 1998, the 
RO granted benefits under 38 U.S.C.A. § 1151 for left knee 
disability, assigning it a 20 percent evaluation.  The 
September 1998 favorable action by the RO as to that claim 
constitutes a full grant of the benefit sought pursuant to 
Grantham v. Brown,  114 F.3d 1156 (Fed. Cir. 1997) 
(overruling West v. Brown, 7 Vet. App. 329 (1995) that a 
notice of disagreement to a service connection claim 
translated into a notice of disagreement for other "down-
stream element[s]" such as the rating assigned or the 
effective date of the award).


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
not associated with arthritis but is productive of 
essentially constant pain, swelling, weakness, stiffness, 
instability, discomfort, reduced and painful motion, lack of 
endurance, and inability to run or to stand or walk for 
prolonged periods of time.

2.  The service-connected left (minor) elbow disability is 
associated with arthritis and is productive of essentially 
constant pain, discomfort, weakness, stiffness, swelling, 
instability, inflammation, painful and weakened motion, lack 
of endurance, and inability to lift, push, or pull heavy 
objects.

3.  Competent medical evidence does not suggest that the 
veteran's renal failure, hepatitis C, and/or nerve damage to 
the right arm developed or were aggravated by treatment at a 
VA facility, or that the veteran incurred additional 
disability (referable to renal failure, hepatitis C, or right 
arm nerve damage) as a result of left knee surgery in April 
1996.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for the 
veteran's service-connected right ankle disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The schedular criteria for a rating in excess of 20 
percent for the veteran's service-connected left (minor) 
elbow disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (1999).

3.  The veteran has not presented a well-grounded claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for renal 
failure.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not presented a well-grounded claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for nerve damage 
to the right arm.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims:

The Board finds that the veteran's claims are well grounded 
in that they are capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that disability associated with his service-
connected right ankle and left elbow disabilities has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claims.  Thus, the 
duty to assist has been met in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for right ankle and left elbow 
disabilities was granted by RO rating decision in March 1983, 
and each disability was assigned a noncompensable evaluation.  
That decision was based on the veteran's service medical 
records showing that he sustained right malleolus and left 
ulna fractures (resulting in ulna deformity near the mid-
shaft) during service, and post service clinical evidence 
documenting treatment associated with the right ankle and 
left elbow disabilities.  

VA medical records from September 1993 to April 1996 do not 
reveal treatment of the service-connected right ankle or left 
elbow disabilities but, in September 1993, the veteran 
indicated that he felt "okay" and did not experience 
medical problems.  On examination, a history of arthritis was 
indicated.  

VA medical records from April 1996 to May 1998 reveal 
treatment associated with symptoms and impairment unrelated 
to the veteran's service-connected right ankle and left elbow 
disabilities but, on several occasions during treatment, he 
indicated that he experienced chronic ankle pain.  

On VA fee-basis medical examination in May 1998, the veteran 
indicated that he experienced constant pain, swelling, 
weakness, stiffness, fatigue, instability, and lack of 
endurance on repeated use involving his right ankle and left 
elbow, noting that he was unable to perform strenuous 
physical activity requiring the use of that ankle and elbow.  
The examiner indicated that the veteran was right hand 
dominant.  On examination, he walked with antalgic gait 
favoring the left (side) but ambulated without any assistive 
devices.  Examination of the feet revealed evidence of 
abnormal weight bearing in the form of callosities at the 
plantar aspect of both feet, and there was evidence of 
unusual shoe wear pattern in the calcaneal area (greater on 
the right).  Ability to stand and walk was limited due to 
pain.  There was no evidence of right ankle heat, redness, 
swelling, effusion, or drainage.  Range of motion of the 
right ankle was associated with pain and lack of endurance on 
repeated use; active and against gravity dorsiflexion was to 
20 degrees (but was to 5 degrees against strong resistance); 
active and against gravity plantar flexion was to 20 degrees 
(but was to 5 degrees against strong resistance).  X-ray 
study of the right ankle did not reveal any abnormality.  
Status post right medial malleolus fracture was diagnosed.  

On VA fee-basis examination in May 1998, there was evidence 
of abnormal movement, weakness, instability, and crepitus 
involving the left elbow.  Range of motion of the elbow was 
associated with pain and weakness; flexion against gravity 
was to 90 degrees and against resistance to 45 degrees; 
supination was to 30 degrees, active and against gravity (but 
was to 0 degrees against strong resistance); pronation was to 
80 degrees, active and against gravity (but was to 20 degrees 
against strong resistance).  X-ray study of the left elbow 
revealed the presence of degenerative arthritis.  Status post 
left ulnar fracture with degenerative arthritis was 
diagnosed.  

At a May 1998 RO hearing, the veteran testified that he 
experienced constant pain, swelling, discomfort, and impaired 
motion involving his right ankle and left elbow, interfering 
with his ability to perform physical activity involving the 
use of that ankle and elbow.  He indicated that he was unable 
to run or perform prolonged walking or standing due to right 
ankle pain and swelling.  His left elbow disability, 
associated with muscle atrophy, reportedly interfered with 
his ability to lift, push, or pull heavy objects.  

At the May 1998 hearing, the veteran's spouse testified that 
his right ankle pain and discomfort impaired his ability to 
perform prolonged walking, standing, and participating in 
strenuous physical activity.  She indicated that the severity 
of pain (involving the ankle and elbow) awakened him at times 
from sleep.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Currently, the veteran's service-connected right ankle 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, and a 10 percent evaluation is assigned consistent 
with evidence of moderate limitation of motion of an ankle.  
If limitation of the range of motion is "marked," a maximum 
evaluation of 20 percent may be assigned under the same 
diagnostic code.

Based on the foregoing, the Board finds that a 20 percent 
evaluation for the veteran's service-connected right ankle 
disability is warranted, representing the maximum available 
rating under Code 5271.  The evidence reveals that he 
sustained a fracture of the right malleolus in service, 
resulting in chronic disability and impairment (but is not 
associated with arthritis).  Although it does not appear that 
he received regular medical treatment for such disability in 
the recent years, he occasionally indicated during post 
service VA medical treatment (for unrelated disabilities) 
that he experienced significant pain involving the right 
ankle.  He and his spouse testified in May 1998 that his 
right ankle pain and functional impairment were essentially 
constant and prevented him from performing strenuous physical 
activity such as running or prolonged standing or walking.  
His subjectively perceived symptoms including pain, swelling, 
weakness, instability, and lack of endurance were confirmed 
by objective evidence recorded on VA fee-basis medical 
examination in May 1998.  At the time of the examination, the 
range of motion of the ankle was reduced, see 38 C.F.R. 
§ 4.71, Plate II, and associated with pain.  Abnormal weight 
bearing was supported by the presence of callosities at the 
feet, and there was evidence of unusual shoe wear pattern in 
the calcaneal area.  Thus, on consideration of both 
subjective complaints of pain and functional impairment and 
objective manifestations of the disability recorded on 
medical examination in May 1998, the Board is of the opinion 
that the severity of the service-connected right ankle 
disability are consistent with evidence of markedly limited 
motion.  The benefit of the doubt has been resolved in the 
veteran's favor.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5271.

The evidence of record does not indicate that the service-
connected right ankle disability is associated with ankle 
ankylosis or that it is consistent with severe foot injury 
(e.g., he does not appear to require ongoing medical 
treatment and walks without assistance of any devices).  
Thus, evaluation of that disability under Diagnostic Codes 
5270 or 5284, respectively, is unwarranted in this case.  The 
Board stresses that subjective complaints of functional 
impairment have been taken into consideration in evaluating 
the right ankle disability under Diagnostic Code 5271.

With regard to the veteran's service-connected left (minor) 
elbow disability, it is currently evaluated under 38 C.F.R. 
§ 5201, limitation of motion of the arm, and a 20 percent 
rating is assigned consistent with evidence of motion to 
midway between side and shoulder level (referable to 
limitation of motion of the minor arm).  If motion of the 
minor arm is limited to 25 degrees from side, a maximum 
rating of 30 percent will be assigned under Diagnostic Code 
5201.  

Based on the entire evidence of record, the Board is of the 
opinion that a rating in excess of the currently assigned 20 
percent for the service-connected left (minor) elbow 
disability is not warranted.  Although the evidence reveals 
that the veteran sustained a mid-shaft left ulna fracture in 
service, resulting in chronic disability including 
degenerative arthritis, and the disability is now productive 
of weakness, swelling, crepitus, lack of endurance, 
essentially continuous pain, and inability to lift, push, or 
pull heavy objects, the currently assigned 20 percent 
evaluation under Code 5201 takes into account both his 
subjectively perceived symptoms and functional impairment, 
and objective manifestation of the disability.  Objective 
manifestations indicated on VA fee-basis examination in May 
1998 reveal that the range of motion of the left elbow/arm 
(associated with pain and weakness) is 0-90 degrees; 
supination is 0-30 degrees and pronation is 0-80 degrees 
(motion in all directions is further reduced against strong 
resistance).

In order to meet the criteria for a rating greater than 20 
percent under rating codes pertinent to the veteran's left 
elbow disability (referable to the minor elbow), limitation 
of motion of the arm has to be limited to 25 degrees from 
side (Diagnostic Code 5201), or there must be evidence of 
ankylosis of the elbow (Diagnostic Code 5205), or flexion of 
the arm is to 55 degrees (Diagnostic Code 5206), or extension 
of the arm is to 100 degrees (Diagnostic Code 5207), or there 
is evidence of flail elbow joint (Diagnostic Code 5209), or 
there is nonunion of radius and ulna with flail false joint 
(Diagnostic Code 5210), or there is impairment of ulna with 
nonunion in upper half with false movement and loss of bone 
substance (Diagnostic Code 5211), or there is impairment of 
lower half of radius with false movement and loss of bone 
substance (Diagnostic Code 5212), or there is loss of 
supination and pronation (fusion) with the hand fixed in 
supination or hyperpronation (Diagnostic Code 5213).  

While the evidence in this case reveals that left arm/elbow 
movement is reduced (see VA medical examination report in May 
1998 and 38 C.F.R. § 4.71, Plate I) and the veteran's 
subjective complaints include pain, weakness, instability, 
crepitus, and lack of endurance, the objectively demonstrable 
left elbow impairment does not nearly approximate the rating 
criteria for a rating greater than 20 percent under any of 
the above-listed rating codes.  As the currently assigned 20 
percent evaluation for the veteran's service-connected left 
elbow disability already contemplates pain and functional 
impairment (e.g. his left forearm flexion is limited to 90 
degrees but the left elbow disability is evaluated at the 
next higher level, consistent with evidence of flexion 
limited to 70 degrees under Code 5206), no higher rating is 
attainable with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The Board stresses that while the 
evidence shows left arm/elbow motion impairment, there is no 
evidence of ankylosis (fusion) in any position, impairment of 
forearm extension, loss of ulna or radius bone substance, or 
flail elbow joint.

Although the service-connected left elbow disability is shown 
to be associated with degenerative arthritis, a separate 
disability rating may not be assigned for left elbow 
arthritis under Code 5003, as the currently assigned 20 
percent evaluation under Code 5201 includes impairment of the 
range of motion and provides for disability rating based on 
the presence of arthritis.  See 38 C.F.R. § 4.14 (1999).

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent for the service-connected left elbow disability, and 
it presents no question as to which of two evaluations should 
be applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1999) 
are inapplicable.

38 U.S.C.A. § 1151 claims:

With regard to claims of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, that section provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  Although a recent opinion from 
the VA General Counsel held that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997 must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to October 1, 1997, see O.G.C. Prec. 40-97 
(December 31, 1997), in this case, the veteran filed his 
Claim in January 1998.  

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
reports or clinical findings referable to hepatitis C, renal 
failure, and nerve damage to the right arm, nor are any such 
findings/impairments documented in post service medical 
records prior to March 1997.  

In January 1998, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, 
contending that blood transfusion which he received during VA 
surgical treatment in 1996 (due to left knee injury) resulted 
in hepatitis C, renal failure, and nerve damage in the right 
arm.

VA medical records from September 1993 to April 1996 reveal 
that the veteran sustained a left knee injury in April 1996.  
On medical examination in the emergency room in April 1996, 
there was no evidence of neurological impairment.  

VA medical records from April 1996 to May 1998 reveal that 
the veteran underwent a left knee surgery on June 14, 1996.  
Pre- and post-surgical clinical records do not reveal report 
or findings of hepatitis, renal failure, or neurological 
impairment involving the right arm.  Surgical notes reveal 
that the estimated blood loss during surgery was 40 cubic 
centimeters, and that blood transfusion or blood replacement 
fluids were not administered.  He was discharged home on June 
16, 1996.  Thereafter, he received intermittent outpatient 
treatment for left knee disability.

The veteran was again hospitalized at a VA facility in March 
1997 seeking treatment for substance abuse (alcohol and 
drugs).  Reportedly, he fell 2 days prior to hospital 
admission, injuring the right hip and the right axilla.  
During hospitalization (from March 14, to March 22, 1997), 
rhabdomyolysis with secondary acute renal failure was 
diagnosed.  At the time of hospital admission, he suggested 
that he received blood transfusion during left knee surgery 
in April 1996, noting that he experienced recent onset of 
symptoms of nocturia, weakness, and anorexia (but he denied 
knowledge of a liver problem).  His treatment consisted of 
dialysis and acute intravenous hydration.  During 
hospitalization, he indicated that he experienced pain, 
swelling, and numbness involving the right arm.  The 
treatment records reveal that the acute renal failure 
occurred due to rhabdomyolysis which developed as a result of 
trauma (a fall resulting in right hip and arm pain) a few 
days prior to hospital admission.  Clinical studies performed 
during hospitalization and subsequent outpatient treatment 
were positive for hepatitis C.  Possible causes for his renal 
failure and hepatitis C-positive results were indicated as 
alcohol and drug use, and viral infection, but the most 
likely cause therefor was indicated as rhabdomyolysis due to 
significant tissue trauma (2 days prior to hospital 
admission).  His renal function improved during inpatient 
treatment; he was released home and advised to undergo 
follow-up outpatient treatment.  During intermittent follow-
up outpatient treatment after March 1997, due to hepatitis C, 
renal function impairment, and right upper extremity 
neurological impairment, he suggested that the aforementioned 
disabilities developed because of a blood transfusion which 
was administered during his left knee surgery in 1996.  

On VA fee-basis medical examination in May 1998, the veteran 
reported that he suffered from nerve damage, hepatitis B, and 
renal failure because of blood transfusion in March 1996 
(administered during left knee surgery).

At a May 1998 RO hearing, the veteran and his spouse 
testified that he was administered blood transfusion at a VA 
hospital during the course of left knee surgery in 1996.  
They believed that he contracted hepatitis C as a result of 
that blood transfusion, and that hepatitis C led to renal 
failure.  Reportedly, at some point in time after his left 
knee surgery in 1996, his renal failure caused him to fall 
and sustain nerve damage in the right arm.  He indicated that 
he never used drugs intravenously, that he did not have 
hepatitis or renal problems prior to his left knee surgery, 
and that he strongly believed that his hepatitis, renal 
failure, and right arm disability were the result of blood 
transfusion at a VA facility in 1996.

Based on the foregoing, the Board finds that the claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for renal failure, hepatitis C, and nerve 
damage to the right arm are not well grounded.  As discussed 
above, the first post service medical evidence documenting 
the presence of the aforementioned disabilities is dated in 
March 1997, and consists of VA hospitalization records 
indicating that the likely cause for his renal failure was 
rhabdomyolysis which developed following a fall two days 
prior to hospital admission in March 1997, and that his right 
upper extremity disability was incurred as a result of the 
same fall.  Although the exact etiology or time of onset of 
the veteran's renal failure, hepatitis C, or the right arm 
disability have not been definitely established, his treating 
physicians (who are competent to render medical 
determinations, conclusions, and opinions) have not suggested 
that such disabilities may be etiologically related or 
causally linked to any medical treatment received by the 
veteran (whether it be at VA or private facility, or whether 
during outpatient or inpatient surgical treatment).  
Likewise, it is not clear what precipitated his fall prior to 
hospital admission in March 1997 (which fall appears to have 
resulted in right arm impairment and rhabdomyolysis).  
Although the veteran is shown to have undergone a surgical 
procedure due to left knee disability at a VA facility in 
June 1996, the medical evidence reveals that blood 
transfusion was not administered during treatment 
(notwithstanding the veteran's contention to the contrary), 
or that the claimed renal failure, hepatitis C, or right arm 
disability were evident immediately prior to or after 
hospitalization in June 1996.

In this case, the only evidence of record indicating that 
hepatitis C was contracted as a result of blood transfusion 
in June 1996, that hepatitis C led to renal failure in March 
1997, and that renal failure in turn resulted in a fall and 
resultant right arm disability, consists of the veteran's and 
his spouse's contentions (the Board notes that the veteran 
repeatedly suggested during outpatient medical treatment 
since March 1997 that renal failure, hepatitis C, and right 
arm disability were related to his blood transfusion in 1996, 
but such relationship has not been suggested by any medical 
professional).  However, assuming that blood transfusion was 
administered in June 1996, neither the veteran nor his 
spouse, as lay persons, are competent to render an opinion 
requiring medical knowledge and skill.  In order to show that 
current disabilities were caused or aggravated by his June 
1996 surgery or blood transfusion, competent medical evidence 
is required.  See Libertine, 9 Vet. App. 521.  Thus, in the 
absence of such evidence, his claims must be denied as not 
well grounded.  Id. at 524.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A rating of 20 percent for the service-connected right ankle 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 20 percent for the service-connected 
left elbow disability is denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for renal failure, hepatitis C, and nerve 
damage to the right arm is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

